          Case 1:20-cv-03325-AT Document 43 Filed 05/05/20 Page 1 of 30




UNITED STATES DISTRICT COURT                                        USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                       DOCUMENT
                                                                    ELECTRONICALLY FILED
ANDREW YANG, JONATHAN HERZOG,
                                                                    DOC #:
HELLEN SUH, BRIAN VOGEL, SHLOMO
SMALL, ALISON HWANG, KRISTEN                                        DATE FILED: 5/5/2020
MEDEIROS, and DR. ROGER GREEN,
individually and on behalf of all others similarly
situated,

                               Plaintiffs,
               -against-
                                                                       20 Civ. 3325 (AT)
DOUGLAS A. KELLNER, Co-Chair and
Commissioner, ANDREW SPANO, Commissioner,                                 OPINION
PETER S. KOSINSKI, Co-Chair and Commissioner,                            AND ORDER
TODD D. VALENTINE, Co-Executive Director, and
ROBERT A. BREHM, Co-Executive Director,
individually and in their official capacities at the New
York State Board of Elections, and THE NEW YORK
STATE BOARD OF ELECTIONS,

                     Defendants.
GEORGE ALBRO, PENNY MINTZ, JAY
BELLANCA, TRACI STRICKLAND, EMILY
ADAMS, NESTOR MEDINA, SIMRAN
NANDA, KATHRYN LEVY, JOSHUA
SAUBERMAN, CARI GARDNER, STEPHEN
CARPINETA, NANCY DEDELVA, and TING
BARROW,

                               Plaintiff-Intervenors,
               -against-

DOUGLAS A. KELLNER and ANDREW
SPANO, as Commissioners of the New York
State Board of Elections, and the NEW YORK
STATE BOARD OF ELECTIONS,

                               Defendants.

ANALISA TORRES, District Judge:

       In this action, Plaintiffs, Andrew Yang, a Democratic Party presidential candidate who

has suspended his campaign, and Jonathan Herzog, Hellen Suh, Brian Vogel, Shlomo Small,
            Case 1:20-cv-03325-AT Document 43 Filed 05/05/20 Page 2 of 30



Alison Hwang, Kristen Medeiros, and Roger Green, Yang’s pledged delegates, allege, among

other claims, that their rights under the First and Fourteenth Amendments to the United States

Constitution were violated when, on April 27, 2020, their names were removed from the New

York Democratic presidential primary ballot and the primary was canceled. See Compl., ECF

No. 20.

          Plaintiffs move, pursuant to Rule 65 of the Federal Rules of Civil Procedure, for a

temporary restraining order and preliminary injunction enjoining Defendants, Douglas A.

Kellner, Andrew Spano, Peter S. Kosinski, Todd D. Valentine, and Robert A. Brehm, in their

individual and official capacities (the “BOE Officials”), and the New York State Board of

Elections (the “BOE”), from “cancelling the June 23, 2020 Democratic [p]residential [p]rimary,”

ECF No. 1-11, and directing the “reinstat[ement]” of “all duly qualified candidates . . . [to] the

ballot.” Compl. at 30; see also ECF No. 1-11. Plaintiff-Intervenors, George Albro, Penny

Mintz, Jay Bellanca, Traci Strickland, Emily Adams, Nestor Medina, Simran Nanda, Kathryn

Levy, Joshua Sauberman, Cari Gardner, Stephen Carpineta, Nancy de Delva, and Ting Barrow,

join in this request for emergency relief. ECF No. 30; see Intervenor Compl., ECF No. 29-2.

                                          BACKGROUND

   I.        The New York Democratic Presidential Primary

          The 2020 Democratic National Convention (the “Convention”) is scheduled to be held in

Milwaukee, Wisconsin, from August 17 to 20, having been postponed from July 13 to 16 due to

the COVID-19 pandemic. Compl. ¶ 58. Under the New York Democratic Party’s delegate

selection rules, a candidate for the presidency may send delegates to the Convention if he or she

receives at least 15 percent of the vote in a congressional district, and 15 percent of the vote

statewide. See 2020 New York State Delegate Selection Plan (the “Delegate Selection Plan”)


                                                   2
           Case 1:20-cv-03325-AT Document 43 Filed 05/05/20 Page 3 of 30



§ III(A)(3) (“One Hundred Eighty-four (184) pledged delegates shall be elected from

[c]ongressional [d]istricts in the [p]rimary.”), ECF No. 27-6; id. § II(A)(3) (“[A]ll pledged

delegates and alternates shall be allocated among the [p]residential [c]andidates in proportion to

the votes such [c]andidates receive in the [p]rimary, except that a [p]residential [c]andidate who

fails to receive the 15% threshold percentage of the vote in the applicable unit of representation

shall not receive any delegates or alternates from that unit, and further provided that a

[p]residential [c]andidate who fails to receive the 15% threshold percentage of the vote statewide

shall not receive any delegates or alternates.”).

        Although the “basic purpose of the [C]onvention is to select the [p]residential nominee,”

the Convention “also serves to determine the party’s principles and goals through the adoption of

a platform.” 17 A.L.R. 7th Art. 7 § 2 (2016); see also Compl. ¶ 58; Intervenor Compl. ¶ 37.

Delegates play a pivotal role in this process by casting “votes on platform issues and issues of

party governance.” Rockefeller v. Powers (Rockefeller I), 74 F.3d 1367, 1380 (2d Cir. 1995); see

also Democratic National Convention 2020, https://www.demconvention.com (“In addition to

fulfilling their nominating duties, Democratic Party members from across the country will also

work together during the convention to adopt the official 2020 Democratic Party platform.”);

Call for the 2020 Democratic National Convention Art. VII(B)(1), Democratic National

Committee (Aug. 25, 2018), https://democrats.org/wp-content/uploads/sites/2/2019/07/2020-

Call-for-Convention-with-Attachments-2.26.19.pdf (“The members of the standing committees

[on platform, rules, and credentials] allocated to the states and territories shall be elected by each

state’s [n]ational Convention delegates . . . .”).1


1
 Most delegates—approximately 85 percent of them—at the Convention are “pledged” delegates, who are “required
to vote for a particular candidate at the Convention based on the result of their state’s (or territory’s) primary
election, caucus, or convention,” as opposed to “unpledged” delegates, otherwise known as “superdelegates,” “who
may vote for the candidate of their choice.” Kurzon v. Democratic Nat’l Comm., 197 F. Supp. 3d 638, 641
                                                        3
           Case 1:20-cv-03325-AT Document 43 Filed 05/05/20 Page 4 of 30



        As part of the state primary process, the BOE received petitions that qualified eleven

presidential candidates, and several slates of delegates pledged to those candidates, to be on the

New York Democratic presidential primary ballot, which was originally set for April 28, 2020.

April 27 Resolution, ECF No. 27-2; Brehm Decl. ¶¶ 2–3, ECF No. 27. Over the course of

February, March, and April, however, ten out of the eleven presidential contenders “publicly

announced that they are no longer seeking the nomination for the office of president of the

United States, or that they are terminating or suspending their campaign.” April 27 Resolution at

1; Brehm Decl. ¶ 7.

        Meanwhile, on March 28, 2020, due to concerns over the safety of conducting the

election during the COVID-19 pandemic, New York Governor Andrew M. Cuomo issued an

executive order directing that “[a]ny presidential primary to be held on April 28, 2020 . . . be

postponed and rescheduled for June 23, 2020.” N.Y. Executive Order 202.12.

        On April 3, 2020, Governor Cuomo signed into law Senate Bill S7506B, an omnibus

appropriations bill that contained an amendment to New York Election Law § 2-122-a, which

concerns procedures for holding elections for delegates “to a national convention or national

party conference.” N.Y. Election Law § 2-122-a; see S7506B/A9506, 2019–2020 Legislative

Session (N.Y. 2020). Specifically, New York Election Law § 2-122-a was amended to authorize

the BOE to “omit . . . from the ballot” any primary candidate for office of the President of the

United States when any of three circumstances comes to pass: first, if the candidate “publicly

announces that they are no longer seeking the nomination for [that] office”; second, “if the

candidate announces that they are terminating or suspending their campaign”; or third, “if the



(S.D.N.Y. 2016) (noting that superdelegates comprise party leadership, including “members of the Democratic
National Committee, Democratic members of Congress, and Democratic state governors”). The delegate candidates
in this case would serve as pledged delegates if elected.
                                                     4
          Case 1:20-cv-03325-AT Document 43 Filed 05/05/20 Page 5 of 30



candidate sends a letter to the state board of elections indicating they no longer wish to appear on

the ballot.” N.Y. Election Law § 2-122-a(13) (emphasis added); S7506B/A9506 Part TT § 1.

The statute further provides that “for any candidate of a major political party, such determination

shall be solely made by the commissioners of the state board of elections who have been

appointed on the recommendation of such political party or the legislative leaders of such

political party.” Id.

        On April 27, 2020, BOE Democratic Party Commissioners Kellner and Spano (the

“Democratic Commissioners”) adopted a resolution (the “April 27 Resolution”) invoking their

authority under the recently enacted § 2-122-a(13) to remove ten Democratic presidential

candidates who had qualified to be on the ballot, but who had suspended their presidential

campaigns or announced they were no longer seeking the nomination. April 27 Resolution.

According to the resolution, “pursuant to the public declarations made by the relevant

presidential candidates, the following candidates are no longer eligible as a designated

Democratic [p]rimary candidate, and their names shall be omitted from the Democratic [p]rimary

ballot: Michael Bennet, Michael Bloomberg, Pete Buttigieg, Tulsi Gabbard, Amy Klobuchar,

Deval Patrick, Bernie Sanders, Tom Steyer, Elizabeth Warren, [and] Andrew Yang.” April 27

Resolution. The only remaining candidate was Joe Biden. BOE Notice, ECF No. 27-5 at 1.

        As a result, the candidates for delegates who were committed to those ten presidential

contenders were also removed from the ballot, because New York Election Law § 2-122-a(14)

provides that “candidates for delegates and/or alternate delegates who are pledged to candidates

of the office of president of the United States who have been omitted pursuant to subdivision

thirteen of this section shall also be omitted.” N.Y. Election Law § 2-122-a(14); see April 27

Resolution at 1.


                                                 5
           Case 1:20-cv-03325-AT Document 43 Filed 05/05/20 Page 6 of 30



         New York Election Law § 6-160(2), which applies to all party primary elections in New

York, states that when there is only one candidate on the ballot, that candidate “shall be deemed

nominated or elected . . . without balloting.” N.Y. Election Law § 6-160(2). Accordingly, on

April 27, 2020, with all but one candidate removed from the Democratic presidential primary

ballot, the election was canceled by operation of law. The BOE’s co-executive directors, Robert

A. Brehm and Todd D. Valentine, issued an amended certification for the Democratic

presidential primary, listing Joe Biden as the sole remaining qualified candidate, and announced

that there was “no longer a need for the holding of a Democratic [p]residential [p]rimary election

on June 23, 2020.” BOE Notice; see also Amended Certification, ECF No. 27-5 at 2; April 27,

2020 New York State Board of Elections Meeting at 10:44–11:15, New York State Board of

Elections (Apr. 28, 2020), https://youtu.be/L7YPeRLw1_Q.

   II.      The Parties

         Plaintiffs and Plaintiff-Intervenors are all registered New York State Democratic Party

voters. Yang Aff. ¶ 2, ECF No. 20-1; Herzog Aff. ¶ 2, ECF No. 20-3; Suh Aff. ¶ 2, ECF No. 20-

4; Vogel Aff. ¶ 2, ECF No. 20-5; Small Aff. ¶ 2, ECF No. 20-6; Hwang Aff. ¶ 2, ECF No. 20-7;

Medeiros Aff. ¶ 2, ECF No. 20-8; Green Aff. ¶ 2, ECF No. 20-9; Intervenor Compl. ¶¶ 3, 5–14.

         Yang was also a Democratic candidate for the presidency. Yang Aff. ¶ 3. He announced

that he was suspending his campaign on February 11, 2020. Yang Aff. ¶ 5; Brehm Decl. ¶ 8.

Yang states that, by suspending and not terminating his campaign, he “believed and expected

that [his] name would nonetheless stay on the ballot in states with upcoming elections,” and that

it was his “intention and hope that voters would express their preferences by voting in the

upcoming elections.” Yang Aff. ¶¶ 5–6; Compl. ¶¶ 69, 83.




                                                 6
             Case 1:20-cv-03325-AT Document 43 Filed 05/05/20 Page 7 of 30



           Herzog, Suh, Vogel, Small, Hwang, Medeiros, and Green (the “Yang Delegates”),

collected petition signatures for themselves and Yang in order to appear on the New York

Democratic presidential primary ballot as Convention delegate candidates pledged to Yang.

Herzog Aff. ¶¶ 4–5; Suh Aff. ¶¶ 4–5; Vogel Aff. ¶¶ 4–5; Small Aff. ¶¶ 4–5; Hwang Aff. ¶¶ 4–5;

Medeiros Aff. ¶¶ 4–5; Green Aff. ¶¶ 4–5. They state that they still wish to be elected as

delegates. Id.

           Albro, Mintz, Bellanca, Strickland, Adams, Medina, Nanda, Levy, Sauberman, Gardner,

Carpineta, de Delva, and Barrow (the “Sanders Delegates,” who, together with the Yang

Delegates, are referred to as “Delegate Plaintiffs”), qualified for, and were placed on, the New

York Democratic presidential primary ballot as Convention delegate candidates pledged to

Sanders. Intervenor Compl. ¶¶ 3, 5–14. They also still wish to be elected as delegates. Id.

    III.      Procedural History

           On April 28, 2020, Plaintiffs filed their complaint and request for emergency relief

pursuant to Rule 65 of the Federal Rules of Civil Procedure. ECF No. 1. On May 1, 2020,

Plaintiffs filed, with leave of the Court, a second amended complaint to name additional

defendants. See Compl. On May 3, 2020, the Court granted Plaintiff-Intervenors’ motion to

intervene. ECF No. 38. On May 4, 2020, the Court held a telephonic hearing on the request for

a preliminary injunction.2



2
  Because Plaintiffs’ and Plaintiff-Intervenors’ entitlement to relief is clear from the undisputed record, the Court
need not hold an evidentiary hearing before granting a preliminary injunction. See Charette v. Town of Oyster Bay,
159 F.3d 749, 755 (2d Cir. 1998) (“An evidentiary hearing is not required [to decide a motion for a preliminary
injunction] when the relevant facts either are not in dispute or have been clearly demonstrated at prior stages of the
case, or when the disputed facts are amenable to complete resolution on a paper record.” (citation omitted));
Maryland Cas. Co. v. Realty Advisory Bd. on Labor Relations, 107 F.3d 979, 984 (2d Cir. 1997) (stating that “there
is no hard and fast rule in this circuit that oral testimony must be taken on a motion for a preliminary injunction or
that the court can in no circumstances dispose of the motion on the papers before it,” and that “[g]enerally, the
district court is not required to conduct an evidentiary hearing on a motion for a preliminary injunction when
essential facts are not in dispute” (internal quotation marks and citations omitted)).
                                                          7
          Case 1:20-cv-03325-AT Document 43 Filed 05/05/20 Page 8 of 30



                                           DISCUSSION

   I.      Standing

        “Article III, § 2, of the Constitution limits the jurisdiction of federal courts to ‘Cases’ and

‘Controversies,’ which restricts the authority of federal courts to resolving the legal rights of

litigants in actual controversies.” Genesis Healthcare Corp. v. Symczyk, 569 U.S. 66, 71 (2013)

(internal quotation marks and citation omitted). The “Constitution requires that anyone seeking

to invoke federal jurisdiction . . . have standing to do so.” Crist v. Comm’n on Presidential

Debates, 262 F.3d 193, 194 (2d Cir. 2001); see Genesis Healthcare Corp., 569 U.S. at 71 (“In

order to invoke federal-court jurisdiction, a plaintiff must demonstrate that he possesses a legally

cognizable interest, or personal stake, in the outcome of the action.” (internal quotation marks

and citation omitted)). “To satisfy Article III, a party must demonstrate an ‘injury in fact’; a

causal connection between the injury and the conduct of which the party complains; and that it is

‘likely’ a favorable decision will provide redress.” Kowalski v. Tesmer, 543 U.S. 125, 129 n.2

(2004) (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–61 (1992)). Defendants argue

that “it is unlikely that any of the [P]laintiffs will be able to demonstrate that they have standing

to bring suit.” Def. Opp. at 12, ECF No. 26. The Court disagrees.

        First, Plaintiffs have suffered an “injury in fact.” Kowalski, 543 U.S. at 129 n.2 (internal

quotation marks and citation omitted). As of March 4, 2020, eleven presidential contenders,

including Yang, and delegates pledged to Yang, Sanders, and others, had qualified to be on the

Democratic presidential primary ballot. See Sample Ballot, ECF No. 27-7; Brehm Decl. ¶ 3. On

April 27, 2020, the Democratic Commissioners removed Yang and other presidential candidates

from the ballot, and, pursuant to New York Election Law § 6-160(2), the BOE announced that

the race was canceled. See Compl. ¶ 4. These actions denied Plaintiffs and Plaintiff-Intervenors


                                                   8
          Case 1:20-cv-03325-AT Document 43 Filed 05/05/20 Page 9 of 30



the opportunity to compete for elective office—for Yang, as a presidential candidate, the chance

to receive votes that would allow his supporters to go to the Convention, and for Delegate

Plaintiffs, the chance to be elected as delegates based on the votes their candidate receives. It

also deprived Plaintiffs and Plaintiff-Intervenors of their opportunity as voters to cast a ballot for

the individual who represents their political views. Id. ¶ 89. Yang’s suspension of his campaign

does not divest him of standing to challenge his erasure as a primary contender. Yang suspended

his campaign with the understanding that his name would remain on the ballot, see Yang Aff.

¶¶ 5–6, which would allow him to accumulate delegates. Eliminating him as a candidate

forecloses a significant means of exercising “influence at the party’s [C]onvention.” Compl.

¶ 70. It does the same for his pledged delegates. Removing Plaintiffs and Plaintiff-Intervenors

from the ballot and canceling the presidential primary denied them the chance to run, and denied

voters the right to cast ballots for their candidate and their political beliefs—all of which amount

to “actual,” “concrete, and particularized” injuries. Lujan, 504 U.S. at 560.

       Second, “a causal connection” exists “between the injury and the conduct complained

of.” Id. (internal quotation mark, alteration, and citation omitted). It is undisputed that the injury

here “is fairly traceable to the” actions of the Democratic Commissioners, id. (internal quotation

marks, alteration, and citation omitted), because the April 27 Resolution removing the ten

presidential candidates and Delegate Plaintiffs from the ballot triggered the cancellation of the

primary by operation of law.

       Third, the requirement that it be “likely that the injury [will] be redressed by a favorable

decision” is also met here. Id. at 561 (internal quotation marks, alteration, and citation omitted).

Plaintiffs’ and Plaintiff-Intervenors’ injuries would be redressed by the requested relief, which

would require the BOE Officials to (1) place Yang and Delegate Plaintiffs back on the ballot,


                                                  9
         Case 1:20-cv-03325-AT Document 43 Filed 05/05/20 Page 10 of 30



and (2) hold the presidential primary. The Court concludes, therefore, that Plaintiffs and

Plaintiff-Intervenors have standing to bring this case. See Coal. for a Progressive New York v.

Colon, 722 F. Supp. 990, 993 (S.D.N.Y. 1989) (“[A] candidate for Democratic Party nomination

in the race for the 11th District Council seat, and . . . his campaign manager [who is also] a

registered voter seeking to cast a primary ballot supporting [candidate’s] nomination, both

possess the requisite standing to challenge [candidate’s] removal from the primary ballot.”).

       Defendants argue that Delegate Plaintiffs lack standing because “the Democratic

[p]residential [p]rimary election would not actually have determined whether they would, in fact,

serve as delegates” to the Convention. Def. Opp. at 12. It is true that the primary election does

not, by itself, determine who will serve as delegates to the Convention. But the primary is a key

component of the delegate selection process. Under current rules, a pledged delegate must be on

the primary ballot in order to be eligible to compete for a slot at the Convention. See Delegate

Selection Plan § II(A)(3) (“[A]ll pledged delegates and alternates shall be allocated among the

[p]residential [c]andidates in proportion to the votes such [c]andidates receive in the

[p]rimary.”).

       New York’s Democratic presidential primary is a head-to-head contest between

candidates seeking the nomination of the Democratic Party. Brehm Decl. ¶ 32. In other words,

voters are presented with a ballot that asks them to select their preferred candidate for the

presidential nomination. But those votes do not lead directly to the selection of a nominee. Id.

Instead, the primary votes are tallied and provided to the New York Democratic Party; then,

through a complicated mathematical formula, the state Party determines how many delegates

committed to each candidate should be sent to the Convention. Id. In essence, if a given




                                                 10
           Case 1:20-cv-03325-AT Document 43 Filed 05/05/20 Page 11 of 30



presidential candidate receives more votes, then more delegates pledged to that candidate are

entitled to participate in the Convention. Id. ¶ 33.3

          The process of selecting individual delegates is a complicated one, involving Democratic

Party rules and priorities, and it is difficult to know in advance if any individual delegate

candidate will make it to the Convention. Id. ¶ 35. Defendants are correct, therefore, that the

Democratic presidential primary election would not have determined whether any of Delegate

Plaintiffs would, in fact, serve as Convention delegates. Def. Opp. at 12. But under current

rules, the only way for any New York delegate to participate in the Convention is if their

presidential candidate receives a qualifying vote share. So holding the primary would provide

Delegate Plaintiffs with an opportunity—indeed, the only opportunity—to compete for the

chance to become Convention delegates. That Delegate Plaintiffs’ rights are tied to those of

Yang and other presidential candidates does not diminish Delegate Plaintiffs’ importance, or

their standing to sue when their ability to run—which rises and falls on their presidential

candidates’ viability—is threatened.

          Accordingly, Plaintiffs and Plaintiff-Intervenors have established that they have standing

to bring this suit.

    II.      Sovereign Immunity

          Under the United States Constitution, states “retain the dignity, though not the full

authority, of sovereignty.” Alden v. Maine, 527 U.S. 706, 715 (1999). For that reason, the

Eleventh Amendment to the Constitution, incorporating the longstanding doctrine of “sovereign

immunity,” bars federal lawsuits against a state unless (1) the state unambiguously consents to be


3
  It is also possible—though not necessary—for delegates to appear on the ballot in their own name. Brehm Decl.
¶ 33. But the votes that the delegates receive for themselves determine only the “order” of delegates within a
presidential candidate’s slate. Id. ¶ 35. The number of a candidate’s committed delegates that are sent to the
Convention is determined only by the votes for the presidential candidate. Id. ¶ 33.
                                                       11
         Case 1:20-cv-03325-AT Document 43 Filed 05/05/20 Page 12 of 30



sued, or (2) Congress has enacted legislation abrogating the state’s Eleventh Amendment

immunity. See, e.g., Seminole Tribe of Florida v. Florida, 517 U.S. 44, 54–55 (1996). This

immunity extends to “arms of the state, such as state agencies.” Walker v. City of Waterbury,

253 F. App’x 58, 60 (2d Cir. 2007) (internal quotation marks and citations omitted). Under the

rule first established by the Supreme Court in Ex Parte Young, 209 U.S. 123 (1908), that bar

does not apply to “suits against state officers acting in their official capacities that seek

prospective injunctive relief to prevent a continuing violation of federal law.” Kelly v. New York

Civil Serv. Comm’n, 632 F. App’x 17, 18 (2d Cir. 2016). Ex Parte Young does not allow a

federal court, however, “to issue an injunction for a violation of state law.” Id. (citing Pennhurst

State Sch. & Hosp. v. Halderman, 465 U.S. 89, 106 (1984)).

        Plaintiffs and Plaintiff-Intervenors bring claims against the BOE itself and BOE Officials

in both their official and individual capacities. See generally Compl.; Intervenor Compl.

Because New York has not consented to be sued, and because Congress has not enacted

legislation abrogating New York’s Eleventh Amendment immunity with regard to Plaintiffs’ and

Plaintiff-Intervenors’ causes of action, the claims against the BOE as a state agency are barred by

sovereign immunity. Moreover, the Ex Parte Young doctrine does not permit a federal court to

issue an injunction for a violation of state law. See Kelly, 632 F. App’x at 18.

        Accordingly, for the purposes of resolving the request for a preliminary injunction, the

Court addresses only prospective injunctive relief against the BOE Officials in their official

capacity brought under the U.S. Constitution.




                                                  12
           Case 1:20-cv-03325-AT Document 43 Filed 05/05/20 Page 13 of 30



   III.      Preliminary Injunction

             A. Legal Standard

          A preliminary injunction sought against government action taken pursuant to a statute or

regulatory scheme requires that “the moving party . . . demonstrate (1) irreparable harm absent

injunctive relief, (2) a likelihood of success on the merits, and (3) public interest weighing in

favor of granting the injunction.” Friends of the E. Hampton Airport, Inc. v. Town of E.

Hampton, 841 F.3d 133, 143 (2d Cir. 2016). Moreover, the movant must show that “the balance

of equities tips in his [or her] favor.” Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20

(2008). “A showing of irreparable harm is the single most important prerequisite for the

issuance of a preliminary injunction.” Faiveley Transp. Malmo AB v. Wabtec Corp., 559 F.3d

110, 118 (2d Cir. 2009) (internal quotation marks and citation omitted).

          Where a moving party seeks a mandatory preliminary injunction requiring a change to

the status quo, as opposed to a prohibitory preliminary injunction that merely maintains the

status quo, the district court “may enter a mandatory preliminary injunction against the

government only if it determines that, in addition to demonstrating irreparable harm, the moving

party has shown a ‘clear’ or ‘substantial’ likelihood of success on the merits.” Thomas v. New

York City Bd. of Elections, 898 F. Supp. 2d 594, 597 (S.D.N.Y. 2012) (quoting Mastrovincenzo

v. City of New York, 435 F.3d 78, 89 (2d Cir. 2006) (internal quotation marks omitted)). This

standard also applies where the injunction “will provide the movant with substantially all the

relief sought and that relief cannot be undone even if the defendant prevails at a trial on the

merits.” People ex. rel. Schneiderman v. Actavis PLC, 787 F.3d 638, 650 (2d Cir. 2015)

(internal quotation marks and citation omitted). Because the Court concludes that Plaintiffs and

Plaintiff-Intervenors meet the more rigorous standard, the Court need not decide whether a


                                                 13
         Case 1:20-cv-03325-AT Document 43 Filed 05/05/20 Page 14 of 30



prohibitory or mandatory injunction is sought here. See Green Party of New York State v. New

York State Bd. of Elections, 267 F. Supp. 2d 342, 351 (E.D.N.Y. 2003), modified, No. 02 Civ.

6465, 2003 WL 22170603 (E.D.N.Y. Sept. 18, 2003), and aff’d, 389 F.3d 411 (2d Cir. 2004).

           B. Analysis

                   1. Irreparable Harm

       To establish irreparable harm, Plaintiffs and Plaintiff-Intervenors “must demonstrate that

absent a preliminary injunction they will suffer an injury that is neither remote nor speculative,

but actual and imminent, and one that cannot be remedied if a court waits until the end of trial to

resolve the harm.” Faiveley, 559 F.3d at 118 (internal quotation marks and citation omitted).

       Plaintiffs and Plaintiff-Intervenors have shown irreparable injury because they face a

violation of their constitutional rights. “All election laws necessarily implicate the First and

Fourteenth Amendments.” Gonsalves v. New York State Bd. of Elections, 974 F. Supp. 2d 191,

197 (E.D.N.Y. 2013) (internal quotation marks and citation omitted). And where a challenged

regulation “governs the registration and qualification of voters, the selection and eligibility of

candidates, or the voting process itself, [it] inevitably affects—at least to some degree—the

individual’s right to vote and his right to associate with others for political ends.” Price v. New

York State Bd. of Elections, 540 F.3d 101, 107–08 (2d Cir. 2008) (quoting Anderson v.

Celebrezze, 460 U.S. 780, 788 (1983) (internal quotation marks omitted)).

       In the Second Circuit, it is well-settled that an alleged constitutional violation constitutes

irreparable harm. See, e.g., Connecticut Dep’t of Envtl. Prot. v. O.S.H.A., 356 F.3d 226, 231 (2d

Cir. 2004) (“[W]e have held that the alleged violation of a constitutional right triggers a finding

of irreparable injury.” (internal quotation marks and citations omitted)); Statharos v. New York

City Taxi & Limousine Comm’n, 198 F.3d 317, 322 (2d Cir. 1999) (“Because plaintiffs allege


                                                 14
         Case 1:20-cv-03325-AT Document 43 Filed 05/05/20 Page 15 of 30



deprivation of a constitutional right, no separate showing of irreparable harm is necessary.”);

Jolly v. Coughlin, 76 F.3d 468, 482 (2d Cir. 1996) (clarifying that “it is the alleged violation of a

constitutional right that triggers a finding of irreparable harm” and a substantial likelihood of

success on the merits of a constitutional violation is not necessary).

       Courts in this circuit have consistently found irreparable injury in matters where voters

have alleged constitutional violations of their right to vote. See, e.g., Green Party of New York

State, 267 F. Supp. 2d at 351 (“The plaintiffs have satisfied the [irreparable harm] prong of the

test by alleging” that certain aspects of New York’s voter enrollment scheme violated “their First

and Fourteenth Amendment rights to express their political beliefs, to associate with one another

as a political party, and to equal protection of the law.”); Credico v. New York State Bd. of

Elections, 751 F. Supp. 2d 417, 420 (E.D.N.Y. 2010) (finding irreparable injury where plaintiffs

alleged that the [BOE’s] refusal to place a candidate’s name on the ballot violated plaintiffs’

First and Fourteenth Amendment rights to “fully express their political association with the

parties or candidates of their choice”); Dillon v. New York State Bd. of Elections, No. 05 Civ.

4766, 2005 WL 2847465, at *3 (E.D.N.Y. Oct. 31, 2005) (finding irreparable harm where

“plaintiffs allege[d] violations of their First and Fourteenth Amendment rights of expression and

association and equal protection of the law”).

       Moreover, Plaintiffs and Plaintiff-Intervenors can clearly establish irreparable injury

because, without Court intervention, the presidential primary will not take place, Plaintiffs,

Plaintiff-Intervenors, and the candidates to whom they are pledged will not appear on the ballot,

and—along with other New York Democratic voters—they will be deprived of the right to cast a

vote for an otherwise qualified candidate and the political views expressed by that candidate.

See Amarasinghe v. Quinn, 148 F. Supp. 2d 630, 634 (E.D. Va. 2001) (“It is clear that the


                                                 15
         Case 1:20-cv-03325-AT Document 43 Filed 05/05/20 Page 16 of 30



plaintiff in this case meets the burden of showing irreparable injury. Without an injunction,

the . . . election will take place, notwithstanding write-in votes, the plaintiff will not be

considered on the ballot by the voters for a seat in the House of Representatives. Monetary

damages . . . would not compensate the plaintiff.”). The Court finds, therefore, that Plaintiffs

and Plaintiff-Intervenors have established the threat of irreparable harm absent a preliminary

injunction.

                   2. Likelihood of Success on the Merits

       The Court concludes that Plaintiffs and Plaintiff-Intervenors have shown a clear and

substantial likelihood of success on the merits of their claim that the Democratic Commissioners’

April 27 Resolution removing Yang, Sanders, and eight other Democratic presidential candidates

from the ballot deprived them of associational rights under the First and Fourteenth Amendments

to the Constitution.

                           a. The Right of Association

       Although “administration of the electoral process is a matter that the Constitution largely

entrusts to the States,” the Supreme Court has long recognized that “unduly restrictive state

election laws may so impinge upon freedom of association as to run afoul of the First and

Fourteenth Amendments.” Kusper v. Pontikes, 414 U.S. 51, 57 (1973). That includes state laws

governing which candidates may appear on the ballot. Ballot access rules implicate “two

different, although overlapping, kinds of rights—the right of individuals to associate for the

advancement of political beliefs, and the right of qualified voters, regardless of their political

persuasion, to cast their votes effectively.” Williams v. Rhodes, 393 U.S. 23, 30 (1968); see

Bullock v. Carter, 405 U.S. 134, 143 (1972) (“[T]he rights of voters and the rights of candidates

do not lend themselves to neat separation; laws that affect candidates always have at least some


                                                  16
         Case 1:20-cv-03325-AT Document 43 Filed 05/05/20 Page 17 of 30



theoretical, correlative effect on voters.”). “[N]o litmus-paper test will separate valid ballot-

access provisions from invalid interactive speech restrictions . . . [b]ut the First Amendment

requires [courts] to be vigilant in making those judgments, to guard against undue hindrances to

political conversations and the exchange of ideas.” Buckley v. Am. Constitutional Law Found.,

Inc., 525 U.S. 182, 192 (1999) (internal quotation marks and citations omitted).

       That requirement extends to primary elections like the one here. See New York State Bd.

of Elections v. Lopez Torres, 552 U.S. 196, 204 (2008) (“We have . . . acknowledged an

individual’s associational right to vote in a party primary without undue state-imposed

impediment.”). “When a state-mandated primary is used to select delegates to conventions or

nominees for office, the State is bound not to design its ballot or election processes in ways that

impose severe burdens on First Amendment rights of expression and political participation.”

Lopez Torres, 552 U.S. at 210 (Kennedy, J., concurring in the judgment). The Second Circuit

has repeatedly affirmed district court orders striking down unduly burdensome ballot access

requirements in primary elections, including presidential primaries. See, e.g., Lerman v. Bd. of

Elections in City of New York, 232 F.3d 135, 153 (2d Cir. 2000) (invalidating requirement that

witnesses for primary ballot access petitions reside in particular congressional district);

Rockefeller v. Powers (Rockefeller II), 78 F.3d 44, 45 (2d Cir. 1996) (affirming district court

order reducing number of signatures required to appear on presidential primary ballot). Voters

“have an associational right to vote in political party elections, and that right is burdened when

the state makes it more difficult for these voters to cast ballots.” Price, 540 F.3d at 108 (citations

omitted). Likewise, “candidates’ associational rights are affected, in at least some manner, when

barriers are placed before the voters that would elect these candidates to party positions.” Id.




                                                 17
         Case 1:20-cv-03325-AT Document 43 Filed 05/05/20 Page 18 of 30



                           b. The Anderson-Burdick Framework

       In assessing challenges to ballot-access restrictions under the First and Fourteenth

Amendments, courts apply the so-called Anderson-Burdick balancing test, derived from two

Supreme Court cases. In Anderson v. Celebrezze, the Supreme Court struck down as

unconstitutional an Ohio law providing that independent candidates could appear on the

presidential general election ballot only if they met the filing requirement by March of the

election year. 460 U.S. at 805–06. The Court held that when confronted with a restriction on

ballot access, a court must “first consider the character and magnitude of the asserted injury to

the rights protected by the First and Fourteenth Amendments that the plaintiff seeks to

vindicate,” then “identify and evaluate the precise interests put forward by the State as

justifications for the burden imposed by its rule,” and then “determine the legitimacy and

strength of each of those interests” and “consider the extent to which those interests make it

necessary to burden the plaintiff’s rights.” Id. at 789.

       In Burdick v. Takushi, the Supreme Court applied that test to uphold Hawaii’s prohibition

on write-in voting in general elections. 504 U.S. 428, 441–42 (1992). In doing so, the Court

refined the Anderson standard, explaining that “the rigorousness of [a court’s] inquiry into the

propriety of a state election law depends upon the extent to which a challenged regulation

burdens First and Fourteenth Amendment rights.” Id. at 434. “[W]hen those rights are subjected

to ‘severe’ restrictions, the regulation must be ‘narrowly drawn to advance a state interest of

compelling importance’”—in other words, the restriction must survive the standard commonly

referred to as “strict scrutiny.” Id. (citation omitted). “But when a state election law provision

imposes only reasonable, nondiscriminatory restrictions upon the First and Fourteenth

Amendment rights of voters, the State’s important regulatory interests are generally sufficient to


                                                 18
         Case 1:20-cv-03325-AT Document 43 Filed 05/05/20 Page 19 of 30



justify the restrictions.” Id. (internal quotation marks and citation omitted). If a restriction is not

“severe,” then “the State’s reasonable and nondiscriminatory restrictions will generally be

sufficient to uphold the statute if they serve important state interests.” Price, 540 F.3d at 109.

       In sum, therefore, this Court must first, examine the extent to which the April 27

Resolution (and the consequent cancellation of the presidential primary) impose on Plaintiffs’

and Plaintiff-Intervenors’ (1) opportunity to appear on the ballot as candidates, and (2) right to

support candidates as voters, and decide whether Defendants’ actions qualify as “severe” or

“reasonable, nondiscriminatory” restrictions, and second, consider the legitimacy and strength of

the rationale put forward by Defendants, and determine whether it justifies the extent of the

burden on Plaintiffs’ and Plaintiff-Intervenors’ rights under the applicable framework.

                           c. The Burden on First and Fourteenth Amendment Rights

       The New York Democratic Party has opted to conduct the selection of delegates to the

Convention through a primary held under New York State law. See Delegate Selection Plan

§ II(A)(3) (“[A]ll pledged delegates and alternates shall be allocated among the [p]residential

[c]andidates in proportion to the votes such [c]andidates receive in the [p]rimary[.]”). The

Democratic Commissioners, acting pursuant to § 2-122-a(13), the statute empowering the BOE

commissioners of a given political party to eliminate candidates who have suspended their

campaign or announced that they are no longer seeking the presidency, removed Yang, Sanders,

and the other presidential contenders from the primary ballot because they suspended their

campaigns, or announced that they were no longer seeking the presidency. April 27 Resolution

at 1–2; Compl. ¶ 66. Section 2-122-a(13) may reflect reasonable policy objectives in the

abstract, and the Court need not assess its facial validity to decide this case. See Field Day, LLC

v. Cty. of Suffolk, 463 F.3d 167, 174 (2d Cir. 2006) (“A ‘facial challenge’ to a statute considers


                                                  19
         Case 1:20-cv-03325-AT Document 43 Filed 05/05/20 Page 20 of 30



only the text of the statute itself, not its application to the particular circumstances of an

individual. An ‘as-applied challenge,’ on the other hand, requires an analysis of the facts of a

particular case to determine whether the application of a statute, even one constitutional on its

face, deprived the individual to whom it was applied of a protected right.” (citations omitted)).

As the statute was applied here, however, it upended the candidates’ settled expectation that they

would stay on the ballot; after all, when Yang and the other contenders suspended their

campaigns, there was no threat that doing so would bar them from competing for

delegates. Compl. ¶ 69; Yang Aff. ¶¶ 6, 12. Thus, the question presented is what burden was

imposed on Plaintiffs’ and Plaintiff-Intervenors’ associational rights as candidates, and as voters,

when (1) the Democratic Commissioners removed ten presidential candidates from the primary

ballot, (2) they did so based on a statute enacted after a number of contenders had already

announced that although they were suspending their campaigns, they intended to stay on the

ballot, and (3) prior rules and practice would have permitted their names to remain on the roster

of primary candidates.

        Defendants argue that the burden on Plaintiffs’ and Plaintiff-Intervenors’ rights is

minimal, because “[t]he interest in question is that of a former candidate who is no longer

seeking or campaigning for a nomination to have his name on the ballot in a party primary

election,” and that of his or her pledged delegates. Def. Opp. at 14. At first glance, it may be

difficult to see what interest candidates or voters have in participating in an election where only

one politician is actively pursuing the office at stake, with the stated support of every other

candidate; after all, the function of the election process is “to winnow out and finally reject all

but the chosen candidates, not to provide a means of giving vent to short-range political goals,




                                                  20
         Case 1:20-cv-03325-AT Document 43 Filed 05/05/20 Page 21 of 30



pique, or personal quarrels.” Burdick, 504 U.S. at 438 (internal quotation marks, citation, and

alterations omitted).

       But that impression falls away upon closer examination. Although the names of the

various presidential candidates are the ones that appear on the ballot, the primary actually results

in the election of delegates to the Convention. In Rockefeller I, 74 F.3d at 1379–80, the Second

Circuit explained that even though New York’s primary system is “seen widely as a unitary state

presidential primary,” the primary in fact consists of a set of separate elections in each

congressional district for delegates:

       Although popular attention may well focus on the number of delegates pledged to
       each candidate at the convention, the delegates themselves will also cast votes on
       platform issues and issues of party governance. No doubt, the chief purpose of
       many voters will be to send a message on presidential candidates. But that does
       not mean that we must treat these . . . elections as if they were a straw poll. In
       short, registered [party members] in each district will be electing a slate
       of . . . people who are pledged to vote for a particular candidate, who may be
       freed to vote for anyone, and who will vote at the convention on other issues as
       well.

Id. at 1380 (emphasis added).

       As a consequence, the removal of presidential contenders from the primary ballot not

only deprived those candidates of the chance to garner votes for the Democratic Party’s

nomination, but also deprived their pledged delegates of the opportunity to run for a position

where they could influence the party platform, vote on party governance issues, pressure the

eventual nominee on matters of personnel or policy, and react to unexpected developments at the

Convention. And it deprived Democratic voters of the opportunity to elect delegates who could

push their point of view in that forum. Delegate Plaintiffs, who had planned to compete in the

primary, express a strong continuing interest in doing so if given the chance, and affirm that they

have made significant personal sacrifices for the opportunity. Compl. ¶¶ 6, 56, 59; see Herzog


                                                 21
         Case 1:20-cv-03325-AT Document 43 Filed 05/05/20 Page 22 of 30



Aff. ¶¶ 4–5; Suh Aff. ¶¶ 4–5; Vogel Aff. ¶¶ 4–5; Small Aff. ¶¶ 4–5; Hwang Aff. ¶¶ 4–5;

Medeiros Aff. ¶¶ 4–5; Green Aff. ¶¶ 4–5; see also Mativetsky Aff. ¶¶ 4–5 (non-party candidate

for delegate discussing similar desire and effort to participate in election); Gluck Aff. ¶¶ 5

(same); Intervenor Compl. ¶¶ 3, 5–14.

       Of course, those opportunities would have also been lost if Yang or Sanders had taken

formal action to remove himself from the ballot under existing law. See N.Y. Election Law § 6-

146(1) (“A person designated as a candidate for nomination or for party position . . . may, in a

certificate signed and acknowledged by him, and filed as provided in this article, decline the

designation or nomination.”); id. § 2-122-a(2) (applying § 6-146 to presidential primaries). But

Yang states that he did not take those steps, with the goal of allowing his supporters to express

their views and influence the Convention by voting for him in the New York primary. Compl.

¶ 78; Yang Aff. ¶¶ 6, 8. Sanders, too, did not formally remove his name from the ballot. And

although delegates are Democratic Party offices selected according to party rules, Brehm Decl.

¶¶ 29, 32, neither the New York nor the national Democratic Party has amended the Delegate

Selection Plan, which provides that delegates will be allocated based on the results of the

primary election conducted by the state. See Delegate Selection Plan § II(A)(3).

       Notwithstanding Delegate Plaintiffs’ desire to compete for delegate spots, and ability to

do so under Democratic Party rules, the April 27 Resolution and cancellation of the primary

ruined their chances. It also eliminated the opportunity for voters to express their political views

by supporting Delegate Plaintiffs. Def. Opp. at 14–15. The Democratic Commissioners’

adoption of the April 27 Resolution, which was authorized by a provision of law that was not in

force at the time the candidates made their decisions to suspend their campaigns, imposed a

substantial burden on Plaintiffs’ and Plaintiff-Intervenors’ right to “associate for the


                                                 22
         Case 1:20-cv-03325-AT Document 43 Filed 05/05/20 Page 23 of 30



advancement of political beliefs,” and on the voters’ right “to cast their votes effectively.”

Williams, 393 U.S. at 30. The Court ultimately need not determine whether this burden was so

severe that strict scrutiny is warranted, because even under the more lenient balancing test for

“reasonable and nondiscriminatory restrictions,” Price, 540 F.3d at 109, Defendants’

justifications cannot support their weighty imposition on Plaintiffs’ and Plaintiff-Intervenors’

right to free association.

                             d. State Justifications

        The April 27 Resolution removing the ten presidential contenders from the primary ballot

did not provide a reason for the action, beyond stating that candidates had “publicly announced

that they are no longer seeking the nomination for the office of president of the United States, or

that they are terminating or suspending their campaign.” April 27 Resolution at 1. Defendants

argue that removing Yang, Sanders, and the others from the ballot, and canceling the presidential

primary, is necessary to combat the public health risk posed by COVID-19. Def. Opp. at 17–18.

They stress that minimizing social contact is the most important tool available for preventing the

spread of the virus. Id. at 18. And they maintain that holding the presidential primary will

dramatically increase the possibility of social contact, for two reasons. First, in a number of

localities, the presidential primary was the only election scheduled for June 23. Robert A.

Brehm, co-executive director of the BOE, states that if the primary does not take place, the need

to hold an election would be eliminated to some extent in jurisdictions located in 35 counties

statewide; seven counties would have no elections at all on June 23, and municipalities within 11

other counties would have no elections. Brehm Decl. ¶ 40. Second, even where other elections

are scheduled for June 23, canceling the presidential primary might reduce the number of voters

for whom an election is held, as well as the quantity of voters interested in turning out. See id.


                                                  23
           Case 1:20-cv-03325-AT Document 43 Filed 05/05/20 Page 24 of 30



         All told, Brehm estimates that not going forward with the presidential primary would

reduce the number of voters faced with an election by 1,488,715, and would result in “615 fewer

poll sites opened for 15 hours of in-person voting,” “22 fewer early voting sites opened for sixty

hours of early voting spanning nine days,” and “4,617 fewer poll workers needed.” Id. ¶ 41.

Brehm also explains that much of the work to prepare for the election “is not consistent with

social distancing.” Id. ¶ 44. And he estimates that holding the primary will cost the state

approximately $5.6 million. Id. ¶ 51.

         Protecting the public from the spread of COVID-19 is an important state interest. But the

Court is not convinced that canceling the presidential primary would meaningfully advance that

interest—at least not to the degree as would justify the burdensome impingement on Plaintiffs’

and Plaintiff-Intervenors’ rights. As Plaintiffs and Plaintiff-Intervenors point out, Governor

Cuomo has already issued executive orders allowing every voter statewide to request an absentee

ballot and providing absentee ballot request forms. Compl. ¶¶ 62–64. Even if not every voter

can vote by mail—because they fail to request or do not receive an absentee ballot, because they

need assistance voting, or because they are ineligible to cast an ordinary ballot but may cast a

ballot with an affidavit, Brehm Decl. ¶ 54—there is no doubt that many voters will avail

themselves of the opportunity to do so.4

         This, in turn, will make it substantially easier for voters and poll workers to practice

social distancing at voting sites. In 2016, a year in which two Democratic presidential primary


4
  As another measure to protect public safety, other local governments will allow ballots to be submitted via secure
drop-off boxes. See Voting Outside the Polling Place: Absentee, All-Mail and other Voting at Home Options,
National Conference of State Legislatures (Apr. 24, 2020), https://www.ncsl.org/research/elections-and-
campaigns/absentee-and-early-voting.aspx (noting the possibility of votes being submitted “at a secure drop box”);
see, e.g., Beau Evans, Ballot Drop-Off Boxes Get Green Light for June 9 Primary in Georgia, Online Athens (Apr.
15, 2020), https://www.onlineathens.com/news/20200415/ballot-drop-off-boxes-get-green-light-for-june-9-primary-
in-georgia (reporting that “[c]ounty election officials in Georgia will have the option of installing drop-off boxes for
absentee ballots in the June 9[, 2020] primary election under emergency rules the State Election Board adopted” in
light of concerns over the safety of voters and poll workers).
                                                          24
         Case 1:20-cv-03325-AT Document 43 Filed 05/05/20 Page 25 of 30



candidates were actively competing for the nomination, approximately 1,970,000 voters cast

ballots. See Democratic Presidential Primary Results, Board of Elections (Dec. 8,

2016), https://www.elections.ny.gov/NYSBOE/elections/2016/Primary/DemocraticPresPrimary

Results.pdf. This year, when many voters will doubtless choose to vote by mail because of the

COVID-19 pandemic, in-person turnout is likely to be dramatically lower, allowing the state to

safely accommodate those voters who need to vote at a polling location.

       Moreover, in large portions of the state, including the most populous counties, elections

besides the presidential primary are scheduled for June 23. See Compl. ¶¶ 71–72. Primaries are

still taking place in 42 out of 62 counties in New York, including in Kings, Queens, New York,

Suffolk, Bronx, and Nassau Counties, each of which has a population exceeding one million.

ECF No. 32 at 29. In those localities—whether the presidential primary goes forward or not—it

will be necessary to take the protective measures Defendants describe. It is not clear that, in

those areas, resources will be conserved by eliminating the presidential primary from the ballot.

Moreover, the Court notes that June 23 is still seven weeks away. The state, therefore, has

sufficient time to take necessary steps to protect voters.

       Finally, though all states are impacted by the current public health crisis, and some have

rescheduled their presidential primary elections in light of COVID-19, New York is the only one

to have canceled its primary, casting further doubt on Defendants’ contention that scrapping the

primary is necessary to combat the risk posed by the virus. See Def. Opp. at 17–18; see also

Nick Corasaniti and Stephanie Saul, 15 States Have Postponed Primaries During the Pandemic.

One Has Canceled, The New York Times (April 27, 2020),

https://www.nytimes.com/article/2020-campaign-primary-calendar-coronavirus.html.

       In sum, removing Yang, Sanders, and other candidates from the Democratic primary


                                                 25
         Case 1:20-cv-03325-AT Document 43 Filed 05/05/20 Page 26 of 30



ballot will protect the public from COVID-19 only to a limited extent. But barring Plaintiffs and

Plaintiff-Intervenors from participating in an election for party delegates will sharply curtail their

associational rights.

       Accordingly, the Court concludes that Plaintiffs and Plaintiff-Intervenors have made a

clear and substantial showing of likelihood of success on the merits of their claim that the

Democratic Commissioners’ April 27 Resolution eliminating presidential candidates who

suspended their campaigns or announced that they were no longer seeking the presidency, and

the consequent cancellation of the presidential primary election, violated their First and

Fourteenth Amendment rights.

                   3. Balance of Equities and Public Interest

       The equities tip strongly in Plaintiffs’ and Plaintiff-Intervenors’ favor for the reasons

already discussed. In assessing the balance of equities, “the court must ‘balance the competing

claims of injury and must consider the effect on each party of the granting or withholding of the

requested relief,’ as well as ‘the public consequences in employing the extraordinary remedy of

injunction.’” Make the Rd. New York v. Cuccinelli, 419 F. Supp. 3d 647, 665 (S.D.N.Y. 2019)

(quoting Winter, 555 U.S. at 24).

       Plaintiffs’ and Plaintiff-Intervenors’ injuries arising from the adoption of the April 27

Resolution and cancellation of the presidential primary are substantial. If all but one of the

presidential candidates are removed from the ballot and the primary is not held, Delegate

Plaintiffs will be deprived of the opportunity to compete for delegate slots and shape the course

of events at the Convention, and voters will lose the chance to express their support for delegates

who share their views. The loss of these First Amendment rights is a heavy hardship. See New

York Progress & Prot. PAC v. Walsh, 733 F.3d 483, 488 (2d Cir. 2013) (holding that denial of


                                                 26
         Case 1:20-cv-03325-AT Document 43 Filed 05/05/20 Page 27 of 30



First Amendment expressive rights constitutes “significant” hardship); Billington v. Hayduk, 439

F. Supp. 971, 974 (S.D.N.Y. 1977) (‘[T]he hardship to plaintiff in not being considered . . . as a

candidate in the upcoming election in possible violation of his rights far outweighs any

inconvenience that defendants might suffer in having to include plaintiff’s name on the ballot.”).

       The costs to Defendants of granting the requested relief are also significant. Defendants

estimate that conducting the presidential primary will require 615 additional poll sites, 22

additional early voting sites, 4,617 additional poll workers, and will cost the state approximately

$5.6 million. Brehm Decl. ¶¶ 41, 51. The state undertook to bear those costs, however, when it

assumed the responsibility of regulating and holding the primary election, and the state was

presumably prepared to shoulder them before the adoption of the April 27 Resolution last week.

And though Defendants may incur additional costs if they take protective measures consistent

with public safety, the scope of those added expenses is unclear—whereas Plaintiffs’ and

Plaintiff-Intervenors’ loss is concrete and immediate.

       There is also a strong public interest in permitting the presidential primary to proceed

with the full roster of qualified candidates. “[S]ecuring First Amendment rights is in the public

interest.” New York Progress & Prot. PAC, 733 F.3d at 488. Specifically, the public has an

interest in being presented with several viable options in an election. See Hirschfeld v. Bd. of

Elections in N.Y.C, 984 F.2d 35, 39 (2d Cir. 1993) (“[T]he public’s interest in having [plaintiff]

as an additional choice on the ballot clearly outweighed any interest the [BOE] may have had in

removing [plaintiff’s] name two business days before the [g]eneral [e]lection.”). Moreover,

because “the conduct of elections is so essential to a state’s political self-determination,” there is

a “strong public interest in having elections go forward.” Flores v. Town of Islip, 382 F. Supp.

3d 197, 245 (E.D.N.Y. 2019) (citations omitted). Courts frequently rely on this principle to


                                                  27
          Case 1:20-cv-03325-AT Document 43 Filed 05/05/20 Page 28 of 30



avoid issuing injunctions that would postpone or disrupt an election. See, e.g., Silberberg v. Bd.

of Elections of the State of New York, 216 F. Supp. 3d 411, 420–21 (S.D.N.Y. 2016); Flores, 382

F. Supp. 3d at 245. But the same rule also counsels against allowing a state to refuse to conduct

a consequential race when it is possible for it to safely go forward. Of course, even faced with

such serious concerns, “federal courts should ordinarily not alter the election rules on the eve of

an election.” Republican Nat’l Comm. v. Democratic Nat’l Comm., 140 S. Ct. 1205, 1207

(2020). The primary, however, is still almost two months away, giving Defendants and the

public enough time to respond appropriately to this order, and for the election to proceed in a

safe manner. See also New York Progress & Prot. PAC, 733 F.3d at 489 (holding that injunction

allowing political action committee to solicit donations in excess of $150,000 was not untimely,

though sought only 41 days before date of election).

         Plaintiffs and Plaintiff-Intervenors have made a strong showing of irreparable harm

without emergency relief, established a clear and substantial likelihood of success on the merits

of their First and Fourteenth Amendment claims, and demonstrated that the balance of equities

tips decisively in their favor and that the public interest would be served by such relief.

         Accordingly, the Court holds that Plaintiffs and Plaintiff-Intervenors have established

their entitlement to a preliminary injunction under Rule 65 of the Federal Rules of Civil

Procedure.

   IV.       Scope of Relief

         The Court grants the preliminary injunction “to restore the status quo ante.” United

States v. Adler’s Creamery, 107 F.2d 987, 990 (2d Cir. 1939). “The purpose of an injunction

[pending litigation] is to guard against a change in conditions which will hamper or prevent the

granting of such relief as may be found proper after the trial of the issues. Its ordinary function


                                                 28
           Case 1:20-cv-03325-AT Document 43 Filed 05/05/20 Page 29 of 30



is to preserve the status quo and it is to be issued only upon a showing that there would otherwise

be danger of irreparable injury.” Id.; see also Asa v. Pictometry Intern. Corp., 757 F. Supp. 2d

238, 243 (W.D.N.Y.2010) (“[T]he court’s task when granting a preliminary injunction is

generally to restore, and preserve, the status quo ante, i.e., the situation that existed between the

parties immediately prior to the events that precipitated the dispute.”).

         Here, the status quo ante is the state of affairs immediately prior to the April 27

Resolution. “‘Status quo’ does not mean the situation existing at the moment the [lawsuit] is

filed, but the ‘last peaceable uncontested status existing between the parties before the dispute

developed.’” Chobani, LLC v. Dannon Co., Inc., 157 F. Supp. 3d 190, 201 (N.D.N.Y. 2016)

(citation omitted) (quoting 11A Charles Alan Wright, Arthur R. Miller & Mary Kay Kane,

Federal Practice & Procedure § 2948 (2d ed. 1995)).

         Accordingly, the Court’s injunction restores all ten presidential candidates named in the

April 27 Resolution, and their respective slates of delegate candidates, to the New York

Democratic presidential primary ballot, and requires that the primary election be held on June 23,

2020.5




5
 In the alternative, the Court having concluded that Plaintiffs and Plaintiff-Intervenors have made a “clear” and
“substantial” showing of likelihood of success on the merits, Beal v. Stern, 184 F.3d 117, 123 (2d Cir. 1999), a
“strong showing” of irreparable harm, Doe v. New York Univ., 666 F.2d 761, 773 (2d Cir. 1981), demonstrated that
injunctive relief is in the public interest, Actavis, 787 F.3d at 650, and shown that the balance of equities tips in their
favor, Winter, 555 U.S. at 24, the foregoing relief can also be granted as a mandatory injunction. Plaintiffs and
Plaintiff-Intervenors style their request for relief as on behalf of themselves and “all others similarly situated.” See
Compl. at 1; Intervenor Compl. at 1. The others similarly situated are the putative delegates pledged to the other
presidential candidates removed by the April 27 Resolution, as well as registered New York Democratic Party
voters. The Court need not formally certify a class in order to issue the requested preliminary relief. See, e.g.,
Newberg on Class Actions § 24:83 (4th ed. 2002) (“The absence of formal certification is no barrier to classwide
preliminary injunctive relief.”); Moore’s Federal Practice § 23.50, at 23-396, 23-397 (2d ed. 1990) (“Prior to the
Court’s determination whether plaintiffs can maintain a class action, the Court should treat the action as a class
suit.”).
                                                            29
         Case 1:20-cv-03325-AT Document 43 Filed 05/05/20 Page 30 of 30



                                         CONCLUSION

       For the reasons stated in this opinion, the preliminary injunction is GRANTED to the

extent that Kellner, Spano, Kosinski, Valentine, and Brehm, in their official capacities, are

ORDERED to reinstate to the Democratic primary ballot those presidential and delegate

candidates who were duly qualified as of April 26, 2020, and to hold the primary election on

June 23, 2020.

       The Clerk of Court is directed to terminate the motions at ECF Nos. 12, 30, and 31.

       SO ORDERED.

Dated: May 5, 2020
       New York, New York




                                                30
